Citation Nr: 1606514	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an ear disorder.

4.  Entitlement to service connection for loss of teeth.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to an initial compensable rating for allergic rhinitis with sinusitis.

8.  Entitlement to an initial compensable rating for myopia.



REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty from May 1958 to April 1961.

This appeal to the Board of Veterans' Appeals (Board) is from September 2012, April 2013, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran offered testimony during a videoconference hearing before the undersigned; a transcript of this hearing is of record.

During the hearing, the Veterans Law Judge (VLJ) agreed to keep the record open for 30 days to allow the Veteran to submit additional evidence for his eye disability.  The Board has since received additional statements and treatment records pertinent to the appeal along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The issues of service connection for a throat disorder, heart disorder, and hypertension have been raised by the record in a November 2012 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral ear disorder, dizziness, and acquired psychiatric disorder, and increased ratings for sinusitis with rhinitis and myopia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not presented credible evidence of dental trauma during service.

2.  The Veteran does not have a compensable dental condition nor does he have a dental condition or disability as a result of trauma during his active military service or secondary to a service-connected sinus disability.  

3.  The Veteran's bilateral hearing loss and tinnitus are as likely as not related to his active service, to include inservice noise exposure.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a dental disability, for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 (2015).


2.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board grants service connection for the Veteran's bilateral hearing loss and tinnitus.  Such constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

With the respect to the claim for service connection for loss of teeth, VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO advised the claimant by August 2012 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs.  However, the Veteran did not identify or submit any post-service dental records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c) .

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c) (4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A dental examination was not scheduled as one was not needed.  The Veteran's attorney contends that there has been a failure to fully consider and develop the claim on a direct and secondary basis by not arranging for a VA examination.  See Third Party Correspondence received January 19, 2016.

When determining whether a VA examination and medical opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).  This, however, does not mean that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Here, a VA examination was not necessary because the Veteran is not shown to have had the type of in-service event that is a threshold element for establishing service connection for a compensable dental disorder, such as loss of teeth.  As discussed in the decision below, the Board finds the Veteran's reported history of sustaining a sinus injury in service is not credible and service treatment records fail to show this trauma occurred.  Thus, the competent, credible and probative evidence fails to indicate that the Veteran may have incurred any trauma in service.  With the absence of such trauma, an examination is not deemed warranted.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented testimony and oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the issue was identified, the contentions were clarified, and the in-service event and service records were discussed as were the nature and etiology of the claimed disability.  Based on the testimony, there was no indication that there are any outstanding medical records available that would support his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  No further action pursuant to Bryant is necessary.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms. See Davidson v. Shinseki, 581 F.3d 1313   (2009) (noting that a layperson may comment on lay-observable symptoms).

Tooth loss

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2015), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  The pertinent clinical record does not demonstrate that the Veteran has any of these aforementioned dental conditions in service.  He does not contend otherwise.  As such, he may not be awarded compensation for a dental condition.

The Veteran has not claimed that any dental trauma occurred in service, beyond the dental treatment that he was provided.  In various written correspondence, the Veteran indicated that two teeth were extracted in service that he believes caused his current dental problems, which is the loss of the majority of his remaining teeth.  He claims that the extraction resulted in injury to the sinus, which led to subsequent tooth loss.  See pages 28 and 29 of Hearing Testimony.

Service dental treatment records show that the Veteran presented in December 1958 with pain and extra sensitivity to teeth 7 and 8; X-rays revealed a large abscess at apex of both teeth.  Drainage was established through canals and APO codeine was prescribed; surgery was scheduled for the following day.  He reported on the following day with continued pain.  Extractions were attempted; xylocaine was not fully effective.  He had mild shock and convulsive attack in the morning in the chair after infiltration.  He was referred to the oral surgery section for definitive treatment.  He was admitted to an army hospital that same day.  Anesthesia was administered and the two teeth were extracted "atraumatically." [Atraumatic is defined as a medical procedure causing no damage or injury  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 156.] 

The Veteran was returned to the ward and discharged the next day.  He was to have daily penicillin injections for the next 4 days.  The follow-up record notes a normal, uneventful healing.  See pages 44 and 45 of STRs.

In short, the Veteran's service dental records reveal that he underwent dental treatment and had 2 teeth removed in service.  Neither the dental service records nor the service treatment records show any evidence of the Veteran having suffered dental trauma in service.  

Compensation for loss of teeth due to loss of substance of body or maxilla or mandible without loss of continuity is only apply when bone loss is through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

There is no evidence in the service treatment records that the Veteran experienced loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease such as osteomyelitis.  Instead, teeth 7 and 8 were extracted in service due to a large abscess.  An abscess is defined as a localized collection of pus buried in tissues, organs, or confined spaces.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 5.  

Thus, in the absence of trauma or osteomyelitis, service connection may not be established for compensation purposes for the Veteran's missing teeth 38 C.F.R. § 4.150.  

The Veteran's theory of entitlement has been that his loss of teeth is secondary to his service-connected sinus disability that she attempts to link to trauma during a dental procedure in service.  See page 6 of Third Party Correspondence received January 19, 2015.  Service connection for his sinus disorder was established on the basis that it is related to his allergic rhinitis, it is not based on a punctured sinus in service.  See VA Examination received December 16, 2011 and Rating Decision - Narrative received September 27, 2012.  There is no evidence of sinus trauma in service.  

Although the Veteran has consistently asserted such injury occurred, the service treatment records associated with the extraction clearly make no reference to a sinus injury.  He is competent to report what he was told in service, but his statement is not credible since none of the treatment record note any complication as described by the Veteran or otherwise.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  The Board finds that the service treatment records are competent evidence and more reliable than the Veteran's assertions of in-service trauma, which were made many decades later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  Moreover, even if the in-service dental treatment resulted in sinus trauma, which the Board does not concede, the fact remains that there is no evidence of tooth loss due to dental trauma.  

In summary, there is no basis to grant service connection for a dental disability for VA compensation.  The Board is sympathetic to the Veteran's belief but, unfortunately, is unable to provide a legal remedy.  Kelly v. Derwinski, 3 Vet. App. 171, 172   (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'")

Hearing loss and tinnitus

On VA audiology examination in September 2012, the VA examiner diagnosed bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385 ). However, as his hearing was with in normal limits at induction and separation indicated, and that he had non-combat related noise exposure, he opined that it was less likely as not that the Veteran's current hearing loss was related to his active service.  He attributed his tinnitus to the hearing loss.  

In a September 2011 private opinion, L.I., a licensed audiologist, opined that the Veteran's biaural hearing loss and tinnitus were related as likely as not related to his history of in-service noise exposure.  Reference was made to the Veteran's report being exposed to gunfire and grenades.

The Veteran testified that he was exposed to gunfire and grenade explosions during training exercises.  He also related that a trip aboard a naval vessel subjected to prolonged exposure to engine room noise.  He said he noticed a loss of hearing in service that never returned.

Thus, in light of the medical opinions both in favor of and against the Veteran's claims, and in consideration of the medical and lay evidence of record, the Board finds that the question of whether the Veteran has bilateral hearing loss and tinnitus that are related to his service is at least in relative equipoise.  The Board notes that the VA examiner failed to address the Veteran's competent report of hearing loss since service. Accordingly, service connection for the Veteran's bilateral hearing loss and tinnitus, is warranted. 38 U.S.C.A. §§ 1110 , 1131, 5107(b); 38 C.F.R. § 3.303.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a dental disability is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The remaining matters on appeal must be remanded for additional development.

The Veteran's attorney noted that the December 2011 VA examination, which was for a sinus condition, clearly attributed the Veteran's dizziness to his allergic rhinitis and sinusitis, and noted the clinician remarked "[t]he effect on the claimant's usual occupation is affect dizziness.  The effect on the condition(s) on the claimant's daily activity is affect dizziness."  While this statement seemingly associates the Veteran's service-connected allergic rhinitis with sinusitis to his dizziness, it is not supported by a rationale, and, therefore, is insufficient to grant the claim 

In September 2012, the Veteran underwent VA examinations for his bilateral ear disorder and dizziness.  Unfortunately, the Veteran's records were not made available to the examiner in conjunction with the examinations.  While not outcome determinative, this oversight suggests he was not given adequate means to offer a fully informed opinion.  There was also an inadequate opinion addressing the Veteran's contention that his ear disorder and problem with dizziness were caused or aggravated by his sinus disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In October 2011, the RO received an authorization to release medical records for Dr. N. C (the form included another physician who the Veteran noted was deceased).  The authorization was acknowledged in August 2012 correspondence, but there is no indication that these records were ever requested.  After the hearing, the Veteran's attorney submitted treatment records from Dr. N. C; however, these records only date back to August 2015, so the records are incomplete.  The record indicates the treatment for the Veteran goes back much farther.  Consequently, these additional records must be sought.

During the videoconference hearing, the Veteran also indicated that his vision had worsened, so another reexamination must be scheduled to obtain current findings.  His testimony also indicates that his allergic rhinitis with sinusitis has worsened since his last examination, which was conducted in December 2011.  Therefore, examinations are needed to obtain current findings.

Regarding the acquired psychiatric disorder, the Veteran's service treatment records noted occasional nervousness in May 1958, extreme apprehension in December 1958, and anxiety in January 1959.  See pages 5, 6, 35, 46, and 47 in STRs.  He testified that he continues to have these symptoms and records from Dr. N.C contain a diagnosis of anxiety disorder.  This evidence is sufficient to trigger the need to obtain a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked to identify all sources, both VA and private to include emergency room visits, of his treatment for the claimed disabilities.  After obtaining the appropriate waivers, to specifically records from Dr. N. C prior to August 2015, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence. 

2.  After associating any additional treatment records with the file, arrange for a VA examination to determine the nature and likely etiology of the Veteran's claimed acquired psychiatric disorder.  The electronic files (VBMS and Virtual VA) must be made available to and reviewed by the clinician; a notation to this effect must be in the report.  All findings should be fully reported. 

a) Based on the examination, the Veteran's reported history, and review of his medical treatment records, comment on the following:

i. Identify all diagnosed mental health disorders pertaining to the Veteran that currently exist or that have existed during the pendency of the appeal.

ii. Did the diagnosed disorder at least as likely as not (a 50 percent or greater probability) have its onset during service or is otherwise related to any event of service?

b) In rendering the opinion , the examiner is advised that service treatment records noted occasional nervousness on the enlistment medical history report in May 1958, extreme apprehension in December 1958 associated with a dental procedure, and anxiety in January 1959 for which he was prescribed phenobarbital.

c) An adequate explanation of the rationale is needed to support all opinions expressed.

3.  Then return the Veteran's electronic claims file (VBMS and Virtual VA) to the physician who conducted the September 2012 examinations to render addendum opinions regarding bilateral ear disorder and dizziness.  If the physician is not available, schedule the Veteran for a new examination.  The purpose of the examination is to determine the etiology of these claimed disabilities.  The electronic files must be made available to and reviewed by the clinician; a notation to this effect must be in the report.

a) The clinician should provide an opinion as to the following:

i.  Does the Veteran have a current bilateral ear disorder manifested by drainage and congestion?  If so, identify the disorder.  A current diagnosis pertains to any diagnosis since November 2011 when the Veteran first raised his claim and not just what is found on current examination.  

ii. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current ear disorder is etiologically related to any event in service, to include the tooth extraction?

iii.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current ear disorder was caused or aggravated (made permanently worse) by a service connected disability, to include Veteran's allergic rhinitis with sinusitis, hearing loss, or tinnitus.

iv.  Identify/diagnose any current disability manifested dizziness or that has existed during the pendency of the appeal.

v. It is at least as likely as not (a 50 percent or greater probability) that the Veteran's dizziness is etiologically related to any event in service, to include tooth extraction?

vi.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's dizziness was caused or aggravated (made permanently worse) by a service connected disability, to include Veteran's allergic rhinitis with sinusitis, hearing loss, or tinnitus.

b) An adequate explanation of the rationale is needed to support all opinions expressed.

4.  Arrange for an appropriate examination to determine the severity of the Veteran's bilateral myopia.  The electronic claims file (VBMS and Virtual VA) should be made available for the examiner to review; the report should contain a notation that the records were reviewed.  

The examiner should undertake to conduct all tests and studies deemed necessary to determine the severity of the Veteran's myopia, and all clinical findings should be reported in detail.  All findings or symptoms not related to myopia should be identified as such.

5.  Arrange for an appropriate VA examination to determine the severity of the Veteran's allergic rhinitis with sinusitis and to determine the likely etiology of the claimed bilateral ear disorder.  The electronic files (VBMS and Virtual VA) must be made available to and reviewed by the clinician; a notation to this effect must be in the report.  

a) The examiner should undertake to conduct all tests and studies deemed necessary to determine the severity of the Veteran's allergic rhinitis and sinusitis.

b) The examiner must describe the nature, current severity, clinical findings, and all symptoms associated with the Veteran's service-connected sinusitis and allergic rhinitis, including the frequency of the symptomatology. 

c) Based on a review of the claims file and in light of any diagnoses made on the examination for ear diseases, the examiner must also opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current ear disorder is either caused or aggravated (meaning permanently worsened beyond normal progress) by the service-connected allergic rhinitis with sinusitis?

d) An adequate explanation of  the rationale is needed to support all opinions expressed.

6.  After the requested development has been completed, the examination reports should be reviewed to ensure compliance with the directives of this remand. If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Thereafter, the RO or the AMC should undertake any other development it determines to be warranted and then readjudicate the Veteran's claims on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


